United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2749
                                   ___________

Kelvin Key,                               *
                                          *
             Plaintiff - Appellant,       *
                                          *
Raymond Marvin Mickelson, Jr.;            *
Gary Case; on their own behalf and        *
on behalf of others similarly situated,   *
                                          *
             Plaintiffs,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the Northern
                                          * District of Iowa.
James McKinney; John Ault;                *
Russell Behrends, C/O; Mayo, Captain, *
                                          *
             Defendants - Appellees.      *
                                     ___________

                             Submitted: April 22, 1999
                                 Filed: May 13, 1999
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

MURPHY, Circuit Judge.

       While he was incarcerated in Anamosa State Penitentiary Kelvin Key was
restrained in handcuffs and leg shackles for twenty-four hours for throwing water on
a corrections officer. Key filed this action against Iowa prison officials under
42 U.S.C. § 1983, claiming that the restraint procedure violated his Eighth and
Fourteenth Amendment rights. After trial on a stipulated record the district court1 ruled
in favor of the defendants, and Key appeals from the judgment. We affirm.

       After disturbances in Anamosa prison caused by inmates throwing food trays,
feces, and other objects at corrections officers, Warden John Ault instituted a new
restraint policy. Under the new policy inmates caught spitting, throwing objects, or
starting a fire were to be placed in restraints for twenty-four hours. Notice of the new
policy was given to inmates in those areas of the prison where the disorderly conduct
had occurred.

       The policy provided that corrections officers who observed inappropriate
behavior were to contact the shift supervisor. The supervisor then decided whether or
not to place an inmate in restraints. When the policy was first implemented, inmates
were restrained by placing them in handcuffs which were then attached to a belly chain.
The belly chain severely limited an inmate’s movement, and a different mechanism was
adopted after a restrained inmate had defecated on himself. The revised procedure
connected an inmate’s handcuffs by means of a loose chain to leg shackles. Although
inmates did not have a full range of motion while connected to the leg shackles, they
were generally able to take care of their basic bodily functions. Before being placed
in restraints an inmate showered and was strip-searched. According to the policy a
restrained inmate was checked by a nurse every eight hours and by a corrections officer
every thirty minutes. During the period of restraint the inmate was given three meals
of institutional food loaf, a concoction prepared by blending and cooking together all
of the components of a meal.

       Key was restrained for twenty-four hours after he threw water on a correction
officer’s leg while on a work detail outside of the prison. Key testified that he had not


      1
        The Honorable John A. Jarvey, United States Magistrate Judge for the Northern
District of Iowa, with the consent of the parties.

                                          -2-
received prior notice of the new policy and that he had no hearing before he was
restrained. He claims he accidentally spilled water on the officer because he tripped,
but the prison disciplinary committee, which met after Key had already been placed in
restraints, found that he had only pretended to trip and that he intentionally threw the
water.

       Key testified that while restrained he had difficulty sleeping and taking care of
his bodily functions and that the restraints were painful. He claimed that he was unable
to cover himself with his blanket and that his requests to have his handcuffs loosened
to relieve the pain were denied. He admitted he was “able to take care of bodily
functions such as urinating,” but said “it’s hard,” and indicated that he had urinated on
himself and had not had a bowel movement because of the circumstances. He also
complained that he was not able to have a shower for a day after being released.

       Key, together with inmates Raymond Marvin Mickelson, Jr. and Gary Case, who
had also been restrained under the new policy, filed this action seeking damages and
injunctive relief. They claimed that the policy violated the Eighth Amendment
prohibition against cruel and unusual punishment and the Fourteenth Amendment
requirement of due process. In addition to Warden Ault the inmates sued James
McKinney, former Deputy Director of the Iowa Department of Corrections; Russell
Behrends, Security Director of Anamosa; and Curt Mayo, a Correctional Supervisor
at Anamosa. The district court denied their motion for a preliminary injunction and
eventually ruled for the defendants. It found that the restraint procedure was
humiliating, degrading, and uncomfortable, but not painful, and that the policy was
intended to manage behavior rather than to punish. It concluded that the restraint
procedure did not violate the inmates’ right to humane conditions of confinement and
was not malicious and sadistic; it thus did not violate the Eighth Amendment. It also
concluded that the inmates’ due process claims failed because the restraint policy did
not create liberty interests requiring any particular process.


                                          -3-
       Mickelson and Cash chose not to appeal, but Key did.2 He claims that the
district court erred in concluding that Anamosa’s twenty-four hour restraint policy did
not violate the Eighth Amendment prohibition on cruel and unusual punishment or the
Fourteenth Amendment right to due process of law. The state prison officials urge
affirmance on the grounds relied on by the district court and also raise qualified
immunity as a defense. We review the district court’s factual findings after trial for
clear error and its legal conclusions de novo. Long v. Nix, 86 F.3d 761, 765 (8th Cir.
1996).

      To make out an Eighth Amendment violation a plaintiff must show a serious
deprivation of “the minimal civilized measure of life’s necessities” and “offending
conduct [that is] wanton.” Wilson v. Seiter, 501 U.S. 294, 298, 302 (1991) (quotations
omitted). A successful challenge to conditions of confinement requires a showing that
prison officials have been deliberately indifferent to an inmate’s health or safety.
Farmer v. Brennan, 511 U.S. 825, 834 (1994). A challenge to the way in which prison
officials respond to a disturbance must show that they acted “maliciously and
sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312,
320–21 (1986) (quotations omitted).

       Key claims that the restraint procedure deprives inmates of the minimal civilized
level of living. Restrictive prison measures more severe than this procedure have been
found not to violate the Constitution, however. See O’Leary v. Iowa State Men’s
Reformatory, 79 F.3d 82, 83 (8th Cir. 1996) (per curiam) (“inmate . . . deprived of
underwear, blankets and mattress, exercise, and visits”); Seltzer-Bey v. Delo, 66 F.3d
961, 963 (8th Cir. 1995) (inmate placed in “strip cell for two days without clothing,


      2
       Key has meanwhile been transferred from Anamosa to the Iowa State
Penitentiary, possibly making his claim for injunctive relief from the Anamosa policy
moot. See, e.g., Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985). Key’s claim
for monetary damages is not moot, however. See id.

                                          -4-
bedding, or running water, with a concrete floor, a concrete slab for a bed, and cold air
blowing on him”); Williams v. Delo, 49 F.3d 442, 444 (8th Cir. 1995) (no clothes,
running water, hygiene supplies, blanket, or mattress). In this case Key was in
handcuffs and leg shackles for twenty-four hours after being accused of throwing liquid
on a guard while on a work detail outside the prison. He was not deprived of bedding,
food, or bathroom facilities, and he was checked on by a nurse and guard at regular
intervals. While the shackles made it more difficult to sleep and relieve himself, he has
not shown that he suffered a serious deprivation of “the minimal civilized measure of
life’s necessities.”

       The parties agree that the Farmer standard of culpability may be appropriately
applied to this case, and the record shows that the prison officials were not deliberately
indifferent to the health and safety of restrained inmates. In response to inmate
difficulty in taking care of bodily functions, prison officials changed the method of
restraint to allow inmates a greater range of movement. The condition of the restrained
inmates was regularly checked, and the record contains examples of handcuffs being
loosened and medical conditions being considered. This does not show deliberate
indifference or wanton conduct. In light of this conclusion we need not consider the
applicability of the Whitley standard which gives prison officials even more leeway
when they are acting in response to disturbances within an institution. 475 U.S. at
320–21. Since Key has not shown a serious deprivation of “the minimal civilized
measure of life’s necessities” and “offending conduct [that is] wanton,” his Eighth
Amendment claim fails.

       Key also argues that he has a liberty interest in not being shackled as punishment
and that he was therefore entitled to receive notice and an opportunity to be heard
before being restrained for twenty-four hours. A prison inmate only has a liberty
interest in a condition of confinement if it “imposes atypical and significant hardship
on the inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner,
515 U.S. 472, 484 (1995). “Discipline by prison officials in response to a wide range

                                           -5-
of misconduct falls within the expected perimeters of the sentence imposed by a court
of law.” Id. at 485. In Sandin the Supreme Court held that thirty days of solitary
confinement — as compared to administrative segregation, protective custody, and
normal “lockdown time” for inmates in the general population — “did not work a
major disruption in [the inmate’s] environment.” Id. at 486. Similarly, twenty-four
hours in restraints — as compared to time prisoners can expect to be handcuffed and
in leg shackles while serving their sentences — did not work a major disruption in
Key’s prison life. Consequently, Key had no liberty interest in not being restrained and
therefore no right to due process before the restraints were imposed. Accordingly, he
has not made out a Fourteenth Amendment due process claim.

      For these reasons, the judgment of the district court is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-